Counsel for appellant in their application for a rehearing seem to labor under the impression that this court, on the appeal, has in some way or manner modified the decree of the lower court. That decree is in no wise changed, but in all things affirmed. Counsel surely overlook the first two sections and paragraphs in the opinion of which they complain.
The only judgment here is one affirming the decree appealed from sustaining a demurrer to the bill as last amended. The demurrer was overruled to the bill as it stood before the last amendment; and it is not decided that the bill was then subject to multifariousness, as counsel seem to apprehend. Nothing is intended to be intimated as to the correctness of the rulings before the bill was last amended. If there be anything in the opinion that would seem to indicate a decision upon matters not decided by the chancellor, it is dictum; it was not intended to intimate any holding contrary to the decision below.
Counsel for appellant refer to the opinion of the learned chancellor to show error in our opinion. The opinions of courts and of judges contain merely the reasons for the decision. We have no criticism for the opinion of the lower court, but, to the contrary, approve and affirm it, as well as we do the decision reached and the decree rendered. The chancellor said and decided that the accounting between the parties should be confined to matters and transactions relating to the common property sought to be apportioned; that it could not and should not be so extended as to include matters and transactions between the parties or tenants in common, in reference to the lands in question, occurring before the relation of tenants in common subsisted, nor to matters or transactions between them, having no relation to, or connection with, the common property sought to be partitioned or sold for division, which was and is the main equity of the original bill; the accounting being purely incidental to the main equity. The bill is one for partition or sale for division of lands belonging to tenants in common, and not one for an accounting. Were the main equity of the bill for an accounting, the decree on the demurrer might be different.
It was not intended to be decided or stated in the opinion that the mere fact that there was a partnership arrangement as to the cultivation or use of the lands in question, or that one tenant was acting as the agent of the other in the purchase, use, occupation, or cultivation of the common property, would prevent an accounting as to the purchase price, rents, income, or profits of the lands sought to be apportioned. But it was said and decided, and, we hold, correctly so, that matters and transactions between the parties relating to other lands in question should not be lugged into this suit; that is, that the accounting should be confined to the subject-matter of the suit, the lands sought to be apportioned.
The fault found by the chancellor and by this court with the bill as last amended was that the main equity of the bill has by repeated amendments been changed from partition of lands among tenants in common to one for an accounting between the parties. While an accounting may be had on a bill for partition, it is a mere incident to the right of partition, and must be limited in its scope to matters related to, or connected with, the common property sought to be partitioned. It is perfectly evident that the bill as last amended is not so limited but that the last amendment takes in matters relating to other lands, and to transactions between the parties, occurring even before the relation of tenants in common arose, and affirmatively attempts to settle the affairs of a partnership and those growing out of the relation of principal and agent between the parties. As before stated, the mere fact that the lands in question were bought and used under a partnership arrangement, or that of principal and agent, would not prevent an accounting as for the purchase price, rents, income, profits, or other use of the common property; but such relations of the parties in this suit must be those only that involve the lands sought to be apportioned.